DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 3 is objected to because of the following informalities:  The claim depends on “claim” with no nominal number attached; based on the applicant’s claiming pattern, the Office assumed that this claim depends from claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are slots, holes, swirl plates or gaps in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of flue gas channels of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-10,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 3,768,980), McCarthy, Jr. (US 2011/0011060), and L’Air Liquide (DE 20 2015 105 494 U1).
Regarding claim 1, Anderson discloses a reformer furnace for performing an endothermic process (C1,L1-10), comprising a reaction space (12,Figure 1), a firing space (@13) and a flue gas channel (22) in fluid connection with the firing space; wherein the reaction space is formed by a plurality of vertical reaction tubes (11) passing through the firing space, wherein the reaction tubes comprise in the tube interior a catalyst (C2,L5-13) for converting a gaseous input material, wherein the reaction tubes (11,Figure 2) are arranged in line and form one or more reaction tube rows; and wherein the firing space is formed by a plurality of refractory walls (9, Figure 1), comprises a first end face and a second end face; and wherein the flue gas channel (22, Figure 1) for withdrawing burner off-gases  (flow arrows in Figure 1) is arranged in the region of the second end face of the firing space and runs parallel to the  reaction tubes and outside the firing space.
Anderson does not disclose that the flue gas channel has a transition region and a withdrawal region, wherein the flue gas channel is connected to the second end face of the firing space via the transition region and the transition region of the flue gas channel has a reduced channel diameter compared to the withdrawal region of the flue gas channel, or  that the firing space is formed by a plurality of refractory walls, comprises a first end face and a second end face and the firing space comprises a plurality of burners arranged at the first end face which produce flames oriented in the direction of the second end face, wherein the burners are arranged in line and form a plurality of burner rows, wherein a burner row for firing the reaction tubes is arranged parallel to a reaction tube row.
However, McCarthy discloses an exhaust cooling system (Abstract) wherein the flue gas channel could be connected to the second end face of the firing space via the transition region (111, Figure 1) and the transition region of the flue gas channel has a reduced channel diameter (112) compared to the withdrawal region of the flue gas channel.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the flue gas channel to approximate a venturi for the purpose of expelling gas effectively without the use of a fan or blower.
Additionally, L’Air Liquide discloses a reformer furnace (1, Figure 1) that the firing space is formed by a plurality of refractory walls (2), comprises a first end face (near 6 in Figure 1) and a second end face (Near 9 in Figure 1) and the firing space comprises a plurality of burners (6) arranged at the first end face which produce flames oriented in the direction of the second end face, wherein the burners are arranged in line and form a plurality of burner rows, wherein a burner row for firing the reaction tubes  (3) is arranged parallel to a reaction tube row. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this action to locate the burners parallel to the reaction tubes as opposed to perpendicular thereto in order to reduce the number of burners needed the furnace, thus hopefully reduce the cost of construction, operation and maintenance.
Regarding claim 3, Anderson, as modified discloses the reformer furnace according to Claim (claim 1), wherein the smallest channel diameter of the transition region is smaller than the largest channel diameter of the withdrawal region (McCarthy- 111,112,113, Figure 1).  
Regarding claim 4, Anderson, as modified discloses the reformer furnace according to Claim 1, wherein the channel diameter of the transition region narrows from the second end face of the firing space in the direction of the withdrawal region. (McCarthy- 111,112,113, Figure 1).  
Regarding claim 5, Anderson, as modified discloses the reformer furnace according to Claim 4, wherein the channel diameter of the transition region narrows from the second end face of the firing space in the direction of the withdrawal region and subsequently widens in the direction of the withdrawal region.  (McCarthy- 111,112,113, Figure 1).  
Regarding claim 6, Anderson, as modified discloses the reformer furnace according to Claim 5, wherein the channel diameter of the transition region narrows from the second end face of the firing space in the direction of the withdrawal region, subsequently has a constant diameter and subsequently widens in the direction of the withdrawal region.  (McCarthy- 111,112,113, Figure 1).  
Regarding claim 7, Anderson, as modified discloses the reformer furnace according to Claim 1, wherein the withdrawal region (Andersen- 22, arrows in Figure 1) of the flue gas channel has a constant diameter and/or a constant height over the entire channel length.  
Regarding claim 8, Anderson, as modified discloses the reformer furnace according to Claim 1, wherein the flue gas channel is in the form of a one-piece construction (McCarthy- [0047], i.e. monolith, metal- either formed or welded), wherein the transition region and the withdrawal region of the flue gas channel are joined to one another with a mechanical or atomic-level join.  
Regarding claim 9, Anderson, as modified discloses the reformer furnace according to Claim 1, wherein no cover slabs provided with means of burner offgas entry in the form of slots, holes, swirl plates or gaps, are provided between the withdrawal region of the flue gas channel and the second end face of the firing space (Andersen- 22, Figure 1).
 Regarding claim 10, Anderson, as modified discloses the reformer furnace according Claim 1, wherein a plurality of flue gas channels (L’Air Liquide- 10, Figure 1) are provided.  
Regarding claim 12, Anderson, as modified discloses the reformer furnace according to Claim 1, wherein the first end face of the firing space and the burners are arranged at the bottom (L’Air Liquide- 6, Figure 1) and the second end face of the firing space and the flue gas channel (L’Air Liquide- 10, Figure 1) are arranged at the top, wherein the burners produce upwardly oriented flames (L’Air Liquide- 7, Figure 1).  
Regarding claim 13, Anderson, as modified discloses the reformer furnace according to Claim 12, wherein a feed for the gaseous input material (L’Air Liquide-4, Figure 1) and a discharge for the reaction product (L’Air Liquide- 5, Figure 1) of the endothermic process are each arranged at the bottom end of a reaction tube (L’Air Liquide- 3, Figure 1).  
Claims 2,11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 3,768,980), McCarthy, Jr. (US 2011/0011060), and L’Air Liquide (DE 20 2015 105 494 U1), and an Engineering Expedient.
Regarding claim 2, Anderson, as modified discloses the reformer furnace according to Claim 1, but not that the ratio of the channel diameter of the transition region to the channel diameter of the withdrawal region is 1:2 to 1:10.  
However, McCarthy discloses the venturi structure (111,112,113, Figure 1), but not the ratio claimed ratios, but it would have been obvious to an engineer of ordinary skill in the art of exhaust systems calculate these dimensions based on the desired pressure differential desired in the normal course of his or her work.  
Regarding claim 11, Anderson, as modified discloses the reformer furnace according to Claim 10, but not that the ratio of the number of flue gas channels to the number of burner rows is 1:1 to 1:4.  However, McCarthy discloses the venturi structure (111,112,113, Figure 1), but not the ratio claimed ratios, but it would have been obvious to an engineer of ordinary skill in the art of exhaust systems calculate these dimensions based on the desired pressure differential desired in the normal course of his or her work.  
Regarding claim 14, Anderson, as modified discloses the reformer furnace according to Claim 1, but not that the ratio of the height of the transition region to the height of the withdrawal region of the flue gas channel is 1:1 to 5:1. 
 However, McCarthy discloses the venturi structure (111,112,113, Figure 1), but not the ratio claimed ratios, but it would have been obvious to an engineer of ordinary skill in the art of exhaust systems calculate these dimensions based on the desired pressure differential desired in the normal course of his or her work.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762